Title: To George Washington from Jean Paul Coste, 24 November 1794
From: Coste, Jean Paul
To: Washington, George


        
          Charleston S.C. November 24. 1794.
        
        I have the honor to propose to you a telegraph, the use of which under present circumstances, may be of the greatest service to the United States of America. It may be used for transmitting any orders from the North to the South in the most accurate manner, and with such speed as to be almost incredible, as a trial will show.
        I pledge myself (And I do not think that I venture too much) to send you from here the following letter in less than eight hours: “Charleston has been attacked by four ships of War and two Frigates. Fort Sullivan has fired on them with hot shot and has burned three of them.” This method may be used as well by night as by day.
        This telegraph has the advantage of being able to transmit intelligence of all Kinds while the persons engaged in its transmission are unable to discover anything of what is going on; so that none but the person who dictates and the one who receives the message know anything about it. If the person to whom I shall communicate it shall happen to be out of town or indisposed, I will teach the method of writing the signals in so precise a manner that no one except the party for whom the message is intended, will be able to read it, but he will be able to do so with the greatest ease. A soldier or any other person can take the signals without any danger of making a mistake; and without understanding them himself, may deliver them to the party for whom the message is intended.
        Only two persons are necessary for each signal, the establishment of which (not including the Signal house) will not cost more than ten dollars.
        I have the honor to assure Your Excellency of my most profound respect and sincere devotion. If my proposition is accepted

I will receive any orders that may be entrusted to me, and will execute them with both pleasure and promptness.
        
          Jean Paul CosteFrench Minister
        
      